IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: TERMINATION OF PARENTAL              : No. 508 MAL 2022
RIGHTS TO B.D.C., A MINOR                   :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: W.C., MOTHER                   : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.